EXHIBIT 10.10

Second Amendment to the 2006 Equity Incentive Plan




Ecosphere Technologies, Inc. amends its 2006 Equity Incentive Plan (the “Plan”)
as follows:




1.

Section 3(b)(i) shall be deleted and replaced by the following:




(i) Initial Grants. On the date on which a non-employee director is first
elected or appointed, whether elected by the shareholders of the Company or
appointed by the Board to fill a Board vacancy, or the date the Board approves
the Second Amendment to the Plan if later (the “Approval Date”), he or she shall
receive an automatic grant of Restricted Stock (or RSUs if selected by the
director with such delivery deferral as the director may select) and options
with the number of shares, RSUs and options based upon Fair Market Value.
Advisory Board members shall receive grants upon initial appointment to the
Advisory Board or the Approval Date, if later. In lieu of Restricted Stock or
RSUs, the person may elect to receive options for the entire grant.




 




Options

Restricted Stock

Initial Grants

 

 

Initial appointment as Chairman of the Board

$75,000

$75,000

Initial election or appointment of a non-employee director

$40,000

$40,000

Initial appointment as a Director Advisor

$15,000

$10,000




2.

Section 3(b)(ii) shall be deleted and replaced by the following:




(ii) Annual Grants and Other  Grants. On the Approval Date and on July 1st of
each year beginning in 2009, each non-employee director shall receive an
automatic grant of Restricted Stock (or RSUs if selected by the director with
such delivery deferral as the director may select) and options with the number
of shares, RSUs and options based upon Fair Market Value. Director Advisors
shall receive grants at the same time as directors. In lieu of Restricted Stock
or RSUs, the person may elect to receive options for the entire grant.




 




Options

Restricted Stock

Annual and Other Grants

 

 

Chairman of the Board

$40,000

$40,000

Non-employee director

$25,000

$25,000

Director Advisor

$10,000

$5,000

Initial appointment of and annual grant to a non-employee director serving as
Lead Director or Chairman of the following: Audit Committee, Compensation
Committee and other committees at the discretion of the Compensation Committee

$15,000

$15,000














--------------------------------------------------------------------------------




Initial appointment of and annual grant to a non-employee director serving on
the following: Audit Committee, Compensation Committee and other committees at
the discretion of the Compensation Committee

$10,000

$10,000




3.

Section 3(b)(iii) shall be deleted and replaced by the following:




(iii)  Vesting.  All initial grants under Section 3(b)(i) shall vest over a
three-year period each 12 months following the date of the automatic grant,
subject to service in the capacity in which the grant is received on the
applicable vesting dates. All grants under Section 3(b)(ii) shall vest 12 months
following the grant, subject to service in the capacity in which the grant is
received on the applicable vesting date.  




4.

Section 3(b)(v) shall be added to the Plan:




(v) Restrictions on Transfer.  No shares of common stock issued under this
Section 3(b) (including shares issued upon exercise of options and SARs) may be
sold, pledged, hypothecated or otherwise transferred except (i) prior to the
director or Director Advisor announcing his or her resignation, (ii) prior to a
meeting of shareholders at which the person has announced his or her intention
not to be re-elected, (iii) after six months have elapsed since the person
ceases to serve as a director or Director Advisor or (iv) in connection with a
transaction which has been approved by the Board and, where applicable, the
shareholders of the Company.




5.

Section 3(b)(vi) shall be added to the Plan:




(vi) Authorized Capital.  To the extent that the Company does not have
authorized capital at the time of grant, in order to permit the grant of
restricted stock and the options to be exercised (“Authorized Capital”), all
persons receiving grants under Section 3(b) will receive grants of stock settled
SARs and cash settled SARs in tandem. At the time of exercise of any SARs, if
the Company has Authorized Capital, the stock settled SARs shall be exercised
and the same number of cash settled SARs shall expire.  However, if at the time
of exercise of any SARs, the Company does not have Authorized Capital, the cash
settled SARs shall be exercised and the same number of stock settled SARs shall
expire.








2





